



Exhibit 10.14


Agreement Form Revised 2-13-18
INDEPENDENT BANK CORP. CHIEF EXECUTIVE OFFICER
PERFORMANCE BASED RESTRICTED STOCK AGREEMENT


Notification and Acceptance of Performance Based Restricted Stock Award
The Independent Bank Corp. 2005 Employee Stock Plan, as amended and restated
(the “Plan”), permits the granting of Restricted Stock Awards to employees of
Independent Bank Corp. (the “Company”) and its subsidiaries who are expected to
contribute to the Company’s future growth. The Company greatly appreciates your
ongoing efforts, and believes that you will contribute to the Company’s future
success. The Company is therefore extremely pleased to offer you the following
Performance Based Restricted Stock Award:


Effective Date of Agreement
{GRANT DATE}
Employee Name And Residential Address:
{NAME}
{ADDRESS}
Restricted Shares: Number of shares of common stock awarded subject to the terms
and conditions of this Performance Based Restricted Stock Agreement
{SHARES GRANTED} shares of the Company’s common stock
Performance Period
{PERFORMANCE PERIOD}
Vesting Date
The earlier of: the date after the Performance Period on which the Board of
Directors or Compensation Committee determines if the performance goal has been
achieved; or, March 31, {YEAR AFTER END OF PERFORMANCE PERIOD}.
Vesting Period
Period of time from the Effective Date through the Vesting Date (or such earlier
date that the Restricted Shares become vested or forfeited in accordance with
the terms of the Agreement)



This Performance Based Restricted Stock Award is subject to the terms and
conditions of the Agreement set forth below (the “Agreement”). By clicking
“ACCEPT” in the Certent software system you both accept this Performance Based
Restricted Stock Award and acknowledge that you have read, understand, and
accept the terms and conditions of this Agreement.


Performance Based Restricted Stock Agreement


The Company agrees to issue to the employee named above (the “Employee”) the
number of shares of the Company’s common stock (collectively, the “Restricted
Shares”) set forth above subject to the terms and conditions of the Plan and
this Agreement, as follows:
Section 1.     Issuance of Common Stock to Employee.
(a)Consideration. The Employee shall not be required to pay any consideration to
the Company for the Restricted Shares.
(b)Issuance of Shares. After receiving a signed original of this Agreement back
from the Employee the Company shall act with reasonable speed to either cause to
be issued a certificate or certificates for the Restricted Shares, which shall
be registered in the name of the Employee (or in the names of Employee and the
Employee’s spouse as community property or as joint tenants with





--------------------------------------------------------------------------------





right of survivorship), or shall direct the Company’s transfer agent to make
entries in its records for the Restricted Shares that are equivalent to issuance
of a certificate or certificates to the Employee. The Company shall cause the
Restricted Shares to be deposited in escrow in accordance with this Agreement.
The issuance of the Restricted Shares shall occur at the offices of the Company
or at such other place and time as the parties may agree.
(c)Escrow. Upon issuance, the certificate(s) for the Restricted Shares shall be
deposited by the Employee with the Company, the Company’s stock transfer agent,
and/or the Company’s other agent, together with a stock power endorsed in blank
to be held in escrow in accordance with the provisions of this Agreement for the
Vesting Period. Alternatively, if actual certificates for the Restricted Shares
are not issued the Company shall direct its stock transfer agent to make entries
in its records for the Restricted Shares to reflect that they are being held in
escrow for the Vesting Period. Prior to vesting, the Employee shall not be
entitled to vote the Restricted Shares or to receive for the Restricted Shares
any cash dividends paid by the Company to holders of its common stock The
Restricted Shares shall (i) automatically revert to the Company for cancellation
without any payment by the Company to the Employee in the event the Restricted
Shares are forfeited in accordance with the terms of this Agreement or, (ii)
subject to achievement of the performance goal set forth in this Agreement, be
released to the Employee upon the lapse of the Vesting Period, when they are no
longer Restricted Shares.
(d)Withholding Taxes. The Company shall have the right to deduct from payments
of any kind otherwise due to the Employee from the Company or any of its
subsidiaries any federal, state or local taxes of any kind required by law to be
withheld due to vesting of the Restricted Shares. The Employee may pay any taxes
owed due to the vesting of the Restricted Shares in cash. The Employee may elect
to satisfy withholding obligations, in whole or in part, (a) by directing the
Company to retain vested Restricted Shares otherwise issuable to the Employee
pursuant to this Agreement or (b) by delivering to the Company shares of the
Company’s common stock already owned by the Employee. Any shares so delivered or
retained shall have a fair market value that is at least equal to the
withholding obligation. The fair market value of any shares used to satisfy a
withholding obligation shall be determined in accordance with the terms of the
Plan as of the Vesting Date. The Employee may only satisfy a withholding
obligation with shares of the Company’s common stock which are not subject to
any repurchase, forfeiture, unfulfilled vesting, or other similar requirements.
Notwithstanding the foregoing, in the case of a Reporting Person (as defined in
the Plan), no election to use shares for the payment of withholding taxes shall
be effective unless made in compliance with any applicable requirements of SEC
Rule 16b-3 (unless it is intended that the transaction not qualify for exemption
under Rule 16b-3).
(e)Plan and Defined Terms. The issuance of the Restricted Shares pursuant to
this Agreement is in all respects subject to the terms, conditions, and
definitions of the Plan, which are incorporated in this Agreement by reference.
The Employee accepts the Restricted Shares subject to the terms and conditions
of the Plan and agrees that all decisions under and interpretations of the Plan
by the Board of Directors (or a Committee of the Board of Directors, if
applicable) shall be final, binding, and conclusive upon the Employee and his or
her permitted heirs, executors, administrators, successors and assigns.
Capitalized defined terms in this Agreement shall have the meaning assigned to
them in the Plan unless they are specifically defined in this Agreement.
Section 1.Vesting.
(a)Vesting. Except as otherwise set forth in this Section 2 and in Section 4
below, the Restricted Shares shall vest on the Vesting Date subject to
achievement of the performance goal described in Exhibit A to this Agreement and
subject to the Employee’s continuous employment through the Vesting Date.
(b)Accelerated Vesting at Company’s Discretion. The Board of Directors (or a
Committee of the Board of Directors, if applicable) may, in its sole and
absolute discretion, accelerate the vesting of the Restricted Shares by
providing a written notice of accelerated vesting to the Employee.





--------------------------------------------------------------------------------





(c)Vesting In The Event of Death, Permanent and Total Disability, or Retirement.
If, prior to the Vesting Date, the Employee dies or the employment of the
Employee is terminated on the account of permanent and total disability as such
term is defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended (the “Code”), or any successor provision thereto, or the employment of
the Employee ceases as a result of the Employee’s retirement from the Company
and/or its subsidiaries, the Restricted Shares shall vest in the Employee or
his/her heirs on the Vesting Date in the number of shares equal to the total
number of Restricted Shares earned under this Agreement based on achievement of
the performance goal described in Exhibit A multiplied by a fraction, the
numerator of which is the total number of days the Employee was employed by the
Company during the Performance Period and the denominator of which is the total
number of days in the Performance Period, rounded to the nearest whole share. By
way of example, if the Employee was continuously employed by the Company for two
out of three years of the Performance Period, he would be entitled on the
Vesting Date to vest in two-thirds of the amount of Restricted Shares earned
based on achievement of the performance goal described in Exhibit A to this
Agreement. For purposes of this Agreement, the determination as to whether an
Employee has ceased employment with the Company due to “retirement” shall be in
the sole discretion of the Board of Directors.
(d)Vesting In The Event of Termination Without Cause; Resignation for Good
Reason. If prior to the Vesting Date, either (A) the Company terminates the
Employee’s employment without Cause (as defined in Section 4(b)) or (B) the
Employee resigns for Good Reason (as defined in Section 4(c)) from the Company,
the Employee shall vest in the number of shares equal to the total number of
Restricted Shares earned under this Agreement based on achievement of the
performance goal described in Exhibit A multiplied by a fraction, the numerator
of which is the total number of days the Employee was employed by the Company
during the Performance Period and the denominator of which is the total number
of days in the Performance Period, rounded to the nearest whole share. By way of
example, if the Employee was continuously employed by the Company for two out of
three years of the Performance Period, he would be entitled on the Vesting Date
to vest in two-thirds of the amount of Restricted Shares earned based on
achievement of the performance goal described in Exhibit A to this Agreement.
(e)Accelerated Vesting In The Event of A Change In Control.
(i)If a “Change of Control” of the Company occurs prior to the Vesting Date the
Employee shall fully and immediately vest in the Restricted Shares as of the
effective date of the Change of Control without regard to performance
achievement. A “Change of Control” shall be deemed to have occurred if,
subsequent to the Effective Date and during the Vesting Period (A) any “Person,”
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50
percent or more of the combined voting power of the Company’s or the Rockland
Trust Company’s (“Rockland”) then outstanding securities having the right to
vote in an election of the Company’s Board of Directors (“Voting Securities”)
(in such case other than as a result of an acquisition of securities directly
from the Company or Rockland); or (B) during any period of two (2) consecutive
years following the date hereof, individuals who at the beginning of such period
constitute the Board of Directors of the Company (the “Incumbent Directors”)
cease, at any time during such two (2) year period, for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the beginning
of any such two (2) year period shall be considered an Incumbent Director if
such person’s election was approved by or such person was nominated for election
by either (x) a vote of at





--------------------------------------------------------------------------------





least a majority of the Incumbent Directors or (y) a vote of at least a majority
of the Incumbent Directors who are members of a nominating committee comprised,
in the majority, of Incumbent Directors; but provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of members of the Board of
Directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or (C) the
consummation of a consolidation, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction in which
the stockholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than 50 percent of the voting shares
of the corporation issuing cash or securities in the Corporate Transaction (or
of its ultimate parent corporation, if any); or (D) the approval by the
Company’s stockholders of any plan or proposal for the liquidation or
dissolution of the Company.


Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (A) of this Section 2(e)(i) solely
as the result of an acquisition of securities by the Company that, by reducing
the number of shares of Voting Securities outstanding, increases the
proportionate number of shares of Voting Securities beneficially owned by any
person to 50 percent or more of the combined voting power of all then
outstanding Voting Securities; provided, however, that if any person referred to
in this sentence shall thereafter become the beneficial owner of any additional
shares of Voting Securities (other than pursuant to a stock split, stock
dividend, or similar transaction or as a result of an acquisition of securities
directly from the Company) and immediately thereafter beneficially owns 50
percent or more of the combined voting power of all then outstanding Voting
Securities, then a “Change in Control” shall be deemed to have occurred for
purposes of the foregoing clause (A) of this Section 2(e)(i).
(ii)In the event any Restricted Shares would otherwise vest pursuant to Section
2(e) hereof and the Change of Control pursuant to which the Restricted Shares
would vest is an event described in Section 280G(b)(2)(A)(i)(II) of the Code,
notwithstanding anything to the contrary contained herein, then in lieu of
vesting, such Restricted Shares shall be cancelled and the Company shall pay the
Employee therefor an amount equal to the fair market value (as defined in the
Plan) of the shares of common stock as of the date of the Change of Control;
provided, however, that such Change in Control must also satisfy the definition
of “change in control” set forth in Treasury Regulations Section 1.409A-3(i)(5)
for a payment to be made under this Section. Any payment hereunder shall be made
to Employee in cash no more than thirty (30) days after the date of the Change
in Control.
The Employee is party to an employment agreement with the Company and/or one or
more of its subsidiaries. The Employee’s rights under that employment agreement
are in addition to any rights conferred on the Employee by this Agreement.    
Section 2.No Transfer or Assignment of Restricted Shares. The Employee shall
not, without the prior written consent of the Company (which may be withheld in
the Company’s sole and absolute discretion), sell, dispose of, assign, encumber,
pledge, gift or otherwise transfer any of the Restricted Shares prior to
vesting, other than (a) pursuant to a qualified domestic relations order (as
defined in SEC Rule 16b-3), (b) by will or the laws of intestacy.
Section 3.Forfeiture Of Employee Rights In Restricted Shares If Terminated For
Cause or Upon Resignation Without Good Reason
(a)Notwithstanding anything contained in the Plan to the contrary, the
Employee’s rights to vest in the Restricted Shares pursuant to this Agreement
shall be forfeited if prior to





--------------------------------------------------------------------------------





the Vesting Date the Employee’s employment is terminated by the Company
(including for purposes of this Section 4(a), any of the Company’s subsidiaries)
for Cause, as defined below in Section 4(b) or if the Employee resigns from
his/her employment for any reason other than for Good Reason, as defined below
in Section 4(c), or retirement as determined in accordance with Section 2(c).
(b)    Termination for “Cause” shall mean the Company’s termination of the
Employee’s service with the Company at any time because the Employee has: (A)
refused or failed, in any material respect (other than due to illness, injury or
absence authorized by the Company or required by law) to devote his/her full
normal working time, skills, knowledge, and abilities to the business of the
Company and its subsidiaries and affiliates, and in promotion of their
respective interests pursuant to the Employee’s employment agreement; or (B)
engaged in (1) activities involving his/her personal profit as a result of
his/her dishonesty, incompetence, willful misconduct, willful violation of any
law, rule or regulation or breach of fiduciary duty, or (2) dishonest activities
involving the Employee’s relations with the Company and its subsidiaries and
affiliates or any of their respective employees, customers or suppliers; or (C)
committed larceny, embezzlement, conversion or any other act involving the
misappropriation of Company or customer funds in the course of his/her
employment; or (D) been convicted of any crime or committed any act abhorrent to
the community which reasonably could affect in a materially adverse manner the
reputation of the Company or its subsidiaries and affiliates the Company or the
Employee’s ability to perform the duties required under the Employee’s
employment agreement; or (E) committed an act involving gross negligence on the
part of the Employee in the conduct of his/her duties under the Employee’s
employment agreement; or (F) evidenced a drug addiction or dependency; or (G)
materially breached the Employee’s employment agreement; provided, however,
that, in the case of any termination pursuant to clauses (A), (E),(F) or (G)
above, the Company shall give the Employee thirty (30) business days’ written
notice thereof, an opportunity to cure within such thirty (30) day period, and a
reasonable opportunity to be heard by the Board to show just cause for his/her
actions, and to have the Compensation Committee of the Board, in its discretion,
reverse or rescind the prior action of the Board under the clause(s).
(c)    Resignation for “Good Reason” shall mean the resignation of the Employee
after (A) the Company or its subsidiaries without the express written consent of
the Employee, materially breaches any terms of any written employment agreement
he/she has with the Company to the substantial detriment of the Employee; or (B)
the Board, without Cause (as defined in Section 4(b) above), substantially
changes the Employee’s core duties or removes the Employee’s responsibility for
those core duties, so as to effectively cause the Employee to no longer be
performing the duties of Chief Executive Officer and President of the Company
and its subsidiaries; or (C) the Board, without Cause (as defined in Section
4(b) above), places another executive above the Employee in the Company or its
subsidiaries; provided, however, that, in the case of resignation pursuant to
this subsection (c), the Employee shall give the Company thirty (30) business
days’ written notice thereof and, during such thirty-day period, an opportunity
to cure.
Section 4.Miscellaneous Provisions.
(a)No Retention Rights. Nothing in this Agreement or in the Plan shall confer
upon the Employee any right to continue to serve as an employee of the Company
or any of its direct or indirect subsidiaries. Nothing in this Agreement or in
the Plan shall interfere with or otherwise restrict the rights of the Company or
any of its subsidiaries or of the Employee to terminate the Employee’s
employment with the Company or any of its subsidiaries at any time and for any
reason, with or without cause.
(b)Claw Back Provision. The Employee understands and acknowledges that: the
award of Restricted Shares pursuant to this Agreement is expressly subject to
the Company’s Incentive Compensation Recovery Policy (the “Claw Back Policy”)
and/or any revisions or amendments of the





--------------------------------------------------------------------------------





Claw Back Policy that the Company may subsequently adopt; and, that if the Claw
Back Policy is triggered the Company has the right to cancel any Restricted
Shares awarded to the Employee under this Agreement if still owned by the
Employee or, if the Restricted Shares are no longer owned by the Employee or the
Company is otherwise unable to cancel the Shares, to recover from the Employee
the value as of the Vesting Date of the Restricted Shares as and to the extent
required under the Claw Back Policy.    
(c)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon (i) personal delivery, (ii) deposit
with a nationally recognized overnight courier or (iii) deposit with the United
States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at 288 Union Street, Rockland,
Massachusetts 02370 or at its then principal executive office address if
different, with simultaneous copies to the Human Resources Department and
General Counsel of the Company, and to the Employee at the residential address
set forth above or to the residential address that the Employee has most
recently provided to the Company in writing if different.
(d)Entire Agreement. This Agreement, together with the Plan, constitutes the
entire understanding between the parties hereto with regard to the subject
matter hereof, and supersedes any other agreements, representations, or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
(e)Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Massachusetts without regard to
its choice of law principles.
(f)Remedies. The Employee agrees that the Company will be irreparably damaged if
this Agreement is not specifically enforced. Upon a breach or threatened breach
of the terms, covenants, or conditions of this Agreement by the Employee, the
Company shall, in addition to all other remedies available, be entitled to a
temporary or permanent injunction or other equitable relief against the
Employee, without showing any actual damage, and/or a decree for specific
enforcement in accordance with the provisions hereof
(g)Severability. If any provision of this Agreement is found unenforceable or
illegal, the remainder of this Agreement shall remain in full force and effect.
(h)Amendments; Waivers. This Agreement may only be amended or modified in a
writing signed by the Employee and the Company. No party shall be deemed to
waive any rights hereunder unless the waiver is in writing and signed by the
party waiving rights. A waiver in writing on one or more occasions shall not be
deemed to be a waiver for any future occasions.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument.
(j)Section 83(b) Tax Election. The acquisition of the Restricted Shares may
result in adverse tax consequences that may be avoided or mitigated by the
Employee’s filing of an election under Section 83(b) of the Code. Under
Section 83 of the Code, the fair market value of the Restricted Shares on the
date that any Forfeiture Restrictions applicable to the Restricted Shares lapse
will be reportable as ordinary income of the Employee. The term “Forfeiture
Restrictions” means, for purposes of this Agreement, the lapse of the Vesting
Period. The Employee may elect under Section 83(b) of the Code to be taxed at
the time the Restricted Shares are acquired by the Employee, rather than when
such Restricted Shares cease to be subject to Forfeiture Restrictions. A Section
83(b) election must be filed with the Internal Revenue Service within thirty
(30) days after the Effective Date.


The form for making a Section 83(b) election is available to be printed from the
Equity Administration Solutions, Inc. software system. The Employee understands
that a failure to make a





--------------------------------------------------------------------------------





Section 83(b) election within the thirty (30) day period will result in the
recognition of ordinary income when the Forfeiture Restrictions lapse.
The Employee should consult with his or her tax advisor to determine the tax
consequences of acquiring the Restricted Shares and the potential advantages and
potential disadvantages of filing the Section 83(b) election. The Employee
acknowledges that it is his or her sole responsibility, and not that of the
Company or any of its subsidiaries, to file a timely election under Section
83(b).






EXHIBIT A to
PERFORMANCE BASED RESTRICTED STOCK AGREEMENT




Performance Goal: Return On Average Tangible Common Equity


The Restricted Shares will be subject to vesting on the Vesting Date if the
following levels of Return On Average Tangible Common Equity as measured against
the companies in the Peer Group during the Performance Period are achieved:


•
Threshold Performance: 25% of the Restricted Shares will vest if the Company’s
Return On Average Tangible Common Equity is equal to the 25th percentile of the
Peer Group. If Threshold Performance is not achieved, the Employee shall not
vest in any Restricted Shares.



•
Median Performance: 50% of the Restricted Shares will vest if the Company’s
Return On Average Tangible Common Equity is equal to the 50th percentile of the
Peer Group.



•
Maximum Performance: 100% of the Restricted Shares will vest if the Company’s
Return On Average Tangible Common Equity is equal to or exceeds the 75th
percentile of the Peer Group.



If Return On Average Tangible Common Equity exceeds Threshold Performance but
does not equal or exceed Median Performance, the Employee shall vest in an
amount of Restricted Shares on the Vesting Date determined by linear
interpolation on a straight-line basis rounded to the nearest whole share
between Threshold Performance and Median Performance. If Return On Average
Tangible Common Equity exceeds Median Performance but does not equal or exceed
Maximum Performance, the Employee shall vest in an amount of Restricted Shares
on the Vesting Date determined by linear interpolation on a straight-line basis
rounded to the nearest whole share between Median Performance and Maximum
Performance.


Required Pre-Condition for Vesting of Restricted Shares: The Employee shall not
vest in any of the Restricted Shares if the Tangible Book Value per share of the
Company measured as of the last day of the Performance Period does not exceed
the Tangible Book Value per share of the Company measured as of the first day of
the Performance Period.


Definitions:


Capitalized terms in Exhibit A are either already defined in the Agreement or
have the definition provided below:


“Peer Group” shall mean the companies identified as the Company’s peers in the
Company’s Proxy Statement delivered to shareholders in connection with its
annual meeting of shareholders held during the





--------------------------------------------------------------------------------





first year of the Performance Period. If a Peer Group company is acquired by or
merged with another Peer Group company, the performance of the surviving company
is tracked for the remainder of the Performance Period. If a Peer Group company
is acquired by a non-Peer Group company, the acquired company is disregarded. A
Peer Group company which becomes bankrupt or insolvent during the Performance
Period shall be deemed to have Return On Average Tangible Common Equity of
negative 100%. The Compensation Committee, in its discretion, may adjust the
Peer Group if it determines that the Peer Group is of insufficient size for
comparison to the Company due to mergers, acquisitions, or other events
involving Peer Group companies during the Performance Period.


“Return On Average Tangible Common Equity” shall mean net income, adjusted for
tax-affected amortization of intangibles, as a percent of average tangible
common equity for the Performance Period. The Compensation Committee will
determine Return On Average Tangible Common Equity for the Company and the Peer
Group using data reported by SNL Financial LC or such other information which
the Compensation Committee determines to be appropriate.


“Tangible Book Value per share” shall mean the total equity of the Company, less
good will and any other intangibles, divided by the number of outstanding shares
of the Company’s common stock.







